         Case 1:18-cv-12058-RGS Document 145 Filed 05/21/19 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
SECURITIES AND EXCHANGE              )
COMMISSION,                          )
            Plaintiff,               )
                                     )
            v.                       )
                                     )
ROGER KNOX, WINTERCAP SA             )
MICHAEL T. GASTAUER,                 )
WB21 US INC., SILVERTON, SA INC., )                  Civil Action No. 18-cv-12058 (RGS)
WB21 NA INC., C CAPITAL              )
CORPORATION, WINTERCAP               )
SA INC., AND B2 CAP INC.             )
                       Defendants,   )
                                     )
RAIMUND GASTAUER, SIMONE             )
GASTAUER FOEHR, B21 LTD.,            )
SHAMAL INTERNATIONAL FZE,            )
AND WB21 DMCC,                       )
            Relief Defendants.       )
____________________________________)
   DEFENDANTS WB21 US INC., SILVERTON, SA, INC., WB21 NA INC., C
   CAPITAL CORPORATION, WINTERCAP SA INC., and B2 CAP INC.’S
   MEMORANDUM SUPPORTING THEIR MOTION FOR STAY PENDING
        OUTCOME OF ROGER KNOX CRIMINAL PROCEEDING

       Pursuant to Fed. R. Civ. P. 6(b) and the Court’s inherent power to control its docket,

Defendants WB21 US Inc., Silverton, SA, Inc., WB21 NA Inc., C Capital Corporation,

Wintercap SA Inc. and B2 Cap Inc. (“Defendants”) request that the Court stay this action

pending the outcome of the related criminal proceedings alleging the same conduct that the

Government has brought against the Defendant, Roger Knox, 18-CR-10385-NMG. Until this

motion is decided, the Defendants also request a stay on their time to file answers to the

Amended Complaint.

       A stay is appropriate here for three reasons.


                                                 1
         Case 1:18-cv-12058-RGS Document 145 Filed 05/21/19 Page 2 of 7



        First, with a stay already in place for Roger Knox in this case, the Defendants are

hamstrung in mounting their own defense. Roger Knox is the focus of the allegations in the

Amended Complaint here. Both the Amended Complaint here and the criminal complaint against

Knox allege that Knox facilitated a scheme to effectuate and then launder insider securities

trades. In January, on a motion from the U.S. Attorney’s Office, this Court stayed discovery as to

Knox. (Dkt. 76) Obviously, much of the evidence that the Defendants require to defend the

allegations here must come from evidence under Knox’s control and from Knox’s own

testimony. But Knox is entitled to his Fifth Amendment right against self-incrimination and will

necessarily claim this right when the Defendants seek discovery from him, including his

deposition testimony. Without Knox’s participation, the Defendants are walled off from the most

significant part of the evidence they need to gather for their defense.

        Second, a stay serves the interests of efficiency. As the U.S. Attorney’s Office pointed

out in its motion for a stay, the facts in this case overlap significantly with the facts in the

criminal proceedings. Given the preclusive effect on a later civil action when it has allegations

identical to a prior criminal action, the proceedings in the Knox criminal case will certainly

shape the proceedings here. United States v. Rivera, 55 F.3d 703, 706 (1st Cir. 1995). For similar

reasons, the Defendants seek a complete stay, so that discovery cannot continue for the Relief

Defendants.

        Third, a stay harms no interests. The Court has imposed a stringent restraining order

intended to maintain the status quo. It follows, then, that no additional harm can result from a

stay.

        These three reasons show that a stay is in the public interest, the interests of judicial

efficiency, and the interests of fairness to the Defendants. For that reason, and as argued in more

                                                   2
         Case 1:18-cv-12058-RGS Document 145 Filed 05/21/19 Page 3 of 7



detail below, a stay of discovery is in order for the Defendants. For similar reasons, the

Defendants seek a complete stay, so that discovery cannot continue for the Relief Defendants.

                                        BACKGROUND

       As the U.S. Attorney’s Office stated in its own motion to stay discovery as to Knox, the

allegations in the Knox criminal matter and the case here entirely overlap. Knox remains in

custody pending trial. 18-cr-10385-NMG; (Dkt. 45)

       In January, the U.S. Attorney’s Office requested that this Court stay discovery as to

Knox. In its motion, the Government argued that doing so would increase judicial efficiency, due

to the preclusive effect of a criminal case’s outcome, and that a stay would cut off Knox’s access

to broad discovery. (Dkt. 75) The Court granted the Government’s motion without comment.

(Dkt. 76)

                                          ARGUMENT

       Every court has the inherent power to control its docket and to stay proceedings. Taunton

Gardens v. Hills, 557 F.2d 877, 879 (1st Cir. 1977). A court enjoys particular discretion to stay

“pending resolution of another [case] which, “even if it should not dispose of all the questions

involved, would certainly narrow the issues in the pending cas[e] and assist in the determination

of the questions of law involved.” Id., quoting Landis v. North American Co., 299 U.S. 248, 253-

254 (1936). Doing so, however, “calls for the exercise of judgment, which must weigh

competing interests and maintain an even balance.” Landis, 299 U.S. at 254. In that spirit, the

First Circuit has suggested factors for a court to consider, each of which is analyzed below.




                                                 3
         Case 1:18-cv-12058-RGS Document 145 Filed 05/21/19 Page 4 of 7



        I.      Factors that should bear on consideration of a stay all favor a stay.

        The First Circuit has identified these seven factors as significant in consideration of

whether to stay proceedings:

        1) the interests of the civil plaintiff in proceeding expeditiously with the civil litigation;

        2) hardship to the defendant, including the burden should the cases go forward in

             tandem;

        3) the convenience of both the civil and criminal courts;

        4) the interests of third parties;

        5) the public interest;

        6) the good faith of the litigants (or the absence of it); and

        7) the status of the cases.

Microfinancial, Inc. v. Premier Holidays Intern., Inc., 385 F.3d 72, 77-78 (1st Cir. 2004).

        These factors weigh toward staying these proceedings. First, the plaintiff has scant

interest in proceeding with the civil litigation, since the outcome of the criminal proceedings will

likely have a preclusive effect, at least as to Knox, that will cut short critical issues in the

litigation here. Furthermore, in its motion to stay discovery as to Knox, the U.S. Attorney’s

Office argued that Knox could use the liberal discovery rules that apply to civil cases to obtain

discovery he could not necessarily get in his criminal case. Any discovery in the civil case, the

Government stated in its motion for stay, “would implicate the Government’s interests in the

criminal matter.” (DOJ Br. at 11, Dkt. 75)(emphasis added) Thus, a stay is in the plaintiff’s

interests as well.




                                                    4
         Case 1:18-cv-12058-RGS Document 145 Filed 05/21/19 Page 5 of 7



       Second, if a stay is denied, the Defendants would suffer an insurmountable burden.

Because the Amended Complaint identifies Knox as the main actor in the supposed securities

fraud scheme, the bulk of the evidence the Defendants need to mount a defense resides with

Knox. But since Knox has a criminal proceeding pending—and thus will have Fifth Amendment

protection against self-incrimination—he will necessarily withhold from the Defendants the

information they would need. This is particularly the case where Knox himself is subject to a

stay in these proceedings. For similar reasons, the Defendants seek a complete stay, so that the

stay applies as well to the Relief Defendants.

       Third, staying these proceedings entirely would greatly benefit the convenience of this

Court because doing so would “certainly narrow the issues in the pending cas[e] and assist in the

determination of the questions of law involved.” Landis, 299 U.S. at 253-254. By contrast, a stay

would pose no effect on the criminal court.

       Fourth, no interests of third parties will be affected by a stay, since the Court has imposed

a preliminary injunction aimed at preserving the status quo. (Dkt. 46)

       Fifth, the public interest would benefit from a stay, since a stay would increase judicial

economy and allow the Government to expend less effort in the litigation. Moreover, as the

Government recognized in its own motion, a substantial overlap of facts and evidence between a

criminal and a civil case makes the public’s interest in a stay even stronger. (DOJ Mem. At 8,

Dkt. 75) Indeed, as the Government points out, “T]he most important factor [in ruling on a

motion to stay civil proceedings because of a pending criminal case] is the degree to which the

civil issues overlap with the criminal issues.” (Id. at 7, quoting SEC v. Nicholas, 569 F.Supp.2d

1065, 1070 (C.D. Cal. 2008) (allowing DOJ intervention and staying SEC action pending

resolution of criminal case; citations omitted); and citing Walsh Secs., Inc. v. Cristo Prop.

                                                 5
         Case 1:18-cv-12058-RGS Document 145 Filed 05/21/19 Page 6 of 7



Mgmt., Ltd., 7 F.Supp.2d 523, 527 (D.N.J. 1998); In re Adelphia Comm. Sec. Litig., 2003 WL

22358819, *6-7 (E.D. Pa. May 13, 2003)).

       Sixth, the good faith of the parties should not be in question here. The Defendants do not

seek to gain any undue advantage by a stay, nor could it. Likewise, the Government’s good faith

is not in question here.

       Finally, the status of the case here makes this Motion perfectly timed. With the

Defendants’ answers to the Amended Complaint now due, and discovery consequently about to

ensue, a stay will not affect any action taken so far.

                                             Conclusion

       A stay of this action serves the interests of the Court, the Government and the

Defendants. On the other hand, forcing the Defendants to proceed with discovery – while the

existing stay as to Knox, and Knox’s Fifth Amendment rights, keep them from access to Knox’s

evidence – poses a serious issue of fairness to the Defendants. Accordingly, the Defendants

request a stay pending the outcome of Knox’s criminal proceeding, and a stay of their obligation

to file an answer to the Amended Complaint while this Motion is decided.

May 21, 2019                                                /s/ Timothy Cornell
Boston, Mass.                                               Timothy Cornell BBO #654412
                                                            Patrick Dolan BBO #
                                                            Cornell Dolan, P.C.
                                                            One International Place, Suite 1400
                                                            Boston, MA 02110
                                                            (617) 535-7763
                                                            (617) 535-7760 (fax)
                                                            tcornell@cornelldolan.com
                                                            pdolan@cornelldolan.com




                                                  6
        Case 1:18-cv-12058-RGS Document 145 Filed 05/21/19 Page 7 of 7



                              Certificate of Rule 7.1 Conference

        Pursuant to Local Rule 7.1, I certify that counsel for the Defendants have conferred with
counsel for the Plaintiff and Defendant Roger Knox in this matter, and counsel for the Plaintiff
has informed me that the Plaintiff will oppose this Motion, while Defendant Knox consents.


                                             /s/ Timothy Cornell


                                   Certificate of ECF Service

       I certify that I will file the above motion through the Court’s Case
Management/Electronic Case Files system, and that the parties will receive notice of the filing
through that system.

                                     /s/ Timothy Cornell




                                                7
